UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4443


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JONATHAN DOUGLAS LAYNE,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.  John T. Copenhaver,
Jr., District Judge. (2:12-cr-00209-1)


Submitted:   December 17, 2013            Decided:   December 19, 2013


Before DUNCAN, DAVIS, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mary Lou Newberger, Federal Public Defender, Jonathan D. Byrne,
Appellate Counsel, David R. Bungard, Assistant Federal Public
Defender, Charleston, West Virginia, for Appellant.     R. Booth
Goodwin II, United States Attorney, William Bryan King, II,
Assistant United States Attorney, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Jonathan         Douglas       Layne     appeals          the   district       court’s

judgment sentencing him to 120 months’ imprisonment followed by

twenty     years’         supervised          release        for     possession          of        child

pornography          in   violation         of     18   U.S.C.       §    2252A(a)(5),         (b)(2)

(2012).        On appeal, Layne argues that the term of supervised

release imposed is substantively unreasonable.                                 We affirm.

               “The       length       of     a    term      of     supervised       release          is

reviewed       for    its      reasonableness           using      the     same,     deferential,

abuse-of-discretion standards used for challenges to any other

part of the defendant’s sentence.”                            United States v. Collins,

684 F.3d 873, 887 (9th Cir. 2012); see Gall v. United States,

552 U.S. 38,     51     (2007).              We        assess       the   substantive

reasonableness            of     the    sentence          under      the       totality       of    the

circumstances.            United States v. Mendoza-Mendoza, 597 F.3d 212,

216 (4th Cir. 2010).                   If the sentence is within the Guidelines

range, we presume on appeal that the sentence is substantively

reasonable.          United States v. Strieper, 666 F.3d 288, 295 (4th

Cir. 2012).

               We     conclude         that       Layne’s     supervised          release          term,

which     is    within          the     applicable           Guidelines         range,        is     not

substantively unreasonable.                      The district court concluded that a

lengthy    term       of       supervised         release      was       necessary,       based      on

Layne’s criminal history and sexual proclivities, to protect the

                                                    2
public    and   to   deter    him   from   reoffending.     See    18    U.S.C.

§ 3553(a).      Because the district court acted well within its

considerable discretion in making this finding, we conclude that

Layne has not rebutted the presumption of reasonableness that

attaches to a within-Guidelines sentence. *

            Accordingly, we affirm the district court’s judgment.

We   dispense   with   oral    argument    because   the   facts   and   legal

contentions are adequately presented in the material before this

court and argument will not aid the decisional process.

                                                                    AFFIRMED




      *
       We have considered Layne’s arguments concerning the impact
of U.S. Sentencing Guidelines Manual § 5D1.2(b) (2012), and are
unpersuaded that consideration of the Guideline rendered his
supervised release term unreasonable.



                                       3